COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-308-CV
  
  
  
IN 
THE MATTER OF J.W.M.
  
  
------------
 
FROM 
THE 323RD DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Appellant 
J.W.M. is attempting to appeal the trial court’s judgment of delinquency, 
which was signed June 21, 2004.  Appellant timely filed a motion for new 
trial, so his notice of appeal was due September 20, 2004; however, Appellant 
did not file his notice of appeal until October 1, 2004.  Because 
Appellant’s notice of appeal appeared untimely, we notified Appellant on 
October 8, 2004 of our concern that this court may not have jurisdiction over 
the appeal and informed him that unless he or any party desiring to continue the 
appeal filed with this court a response showing a reasonable explanation for the 
late filing of the notice of appeal, this appeal would be dismissed for want of 
jurisdiction.  See Tex. R. 
App. P. 10.5(b), 26.3(b), 42.3(a).  We have received no response.
        The 
times for filing a notice of appeal are jurisdictional in this court, and absent 
a timely filed notice of appeal or an extension request, we must dismiss the 
appeal.  See Tex. R. App. P. 
25.1(b), 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) 
(holding once extension period has passed, a party can no longer invoke an 
appellate court's jurisdiction).  The rules of appellate procedure allow us 
to extend the time to file a notice of appeal if the party files its notice of 
appeal within fifteen days after the deadline and files a motion that reasonably 
explains the need for an extension.  See Tex. R. App. P. 10.5(b)(1)(C), 26.3.
        A 
motion for extension of time is necessarily implied when an appellant acting in 
good faith files a notice of appeal beyond the time allowed by rule 26.1 but 
within the fifteen-day period in which the appellant would be entitled to move 
to extend the filing deadline under rule 26.3.  See Verburgt, 959 
S.W.2d at 617; see also Tex. R. 
App. P. 26.1, 26.3.  Even when a motion for extension is implied, 
however, it is still necessary for the appellant to reasonably explain the need 
for an extension. See Verburgt, 959 S.W.2d at 617.  Because 
Appellant’s notice of appeal was untimely and he did not provide a reasonable 
explanation for needing an extension of time to file even after being given the 
opportunity to do so, we dismiss the appeal for want of jurisdiction.  See
Tex. R. App. P. 42.3(a).
 
  
                                                                  PER 
CURIAM
 
 
PANEL 
D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED: 
November 24, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.